Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Amendment on 02/11/2022 with claim 1-18,21-22 are pending in the Application   
 
Reason for allowance
 
 
2.	Claims 1-18, 20-22 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-16,22:
 None of the references of record teaches or suggests the claimed device for protecting against electrical discharges 
having the limitations:
--"a first isolation trench in the semiconductor substrate, the first isolation trench 
including an enclosed space that contains a gas; 
a second isolation trench in the semiconductor substrate, the second isolation 
trench including an enclosed space that contains a gas;
 a first diode adjacent to the first isolation trench; and 
a second diode adjacent to the second isolation trench, wherein the first diode and 
the second diode are between the first isolation trench and the second isolation trench.””--
In combination with all other limitations as recited in claim 1.

II/ Group II: Claims 17-18,20-21:
 None of the references of record teaches or suggests the claimed DEVICE 
having the limitations:
--"a first circuit at least partially formed in the semiconductor substrate; and
an electrostatic discharge (ESD) protection circuit electrically coupled to the first circuit, the ESD protection circuit, in operation, protects the first circuit against electrical discharges, the ESD protection circuit including:
a first isolation trench and a second isolation trench extending into the semiconductor substrate and having an enclosed space that contains a gas; and 
a first diode and a second diode between the first isolation trench and the second isolation trench. “--.
In combination with all other limitations as recited in claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) which papers have been placed of record in the file.

                                                     CONCLUSION
4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telepho.ne number is 571-272-1790.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                  /THINH T NGUYEN/                  Primary Examiner, Art Unit 2897